Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153976                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  ALBERT KOSIS,                                                                                            Joan L. Larsen,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 153976
                                                                   COA: 326211
                                                                   Wayne CC: 13-015060-NO
  CITY OF LIVONIA,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 12, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2016
           p1214
                                                                              Clerk